 



Exhibit 10.2

FIRST AMENDMENT TO AGREEMENT

      This First Amendment to Agreement (this “Amendment”), dated as of May 6,
2005, is entered into by and between Input/Output, Inc., a corporation organized
under the laws of Delaware (together with its successors, the “Company”), and
Fletcher International, Ltd., a company organized under the laws of Bermuda
(together with its successors, “Fletcher”).

RECITALS

      WHEREAS, Fletcher and the Company are parties to an Agreement dated as of
February 15, 2005 (the “Original Agreement”);

      WHEREAS, Section 20(i) of the Original Agreement provides that the
Original Agreement may be amended, modified or supplemented in any and all
respects only by a written instrument signed by Fletcher and the Company;

      WHEREAS, Fletcher and the Company desire to amend the Original Agreement
as set forth herein;

      NOW, THEREFORE, in consideration of the premises and the mutual covenants
of the parties set forth herein and upon the terms and subject to the conditions
set forth herein, the parties hereto, intending to be legally bound, hereby
agree as follows:

      1. Amendment. The parties agree that this Amendment is intended to amend
and modify the Original Agreement.

      1.1 The parties agree to delete the second and third sentence of Section
5(a) of the Original Agreement and replace them with the following:

“Pursuant to the preceding sentence, the Company shall register pursuant to such
Initial Registration Statement not less than the number of shares of Common
Stock equal to seven million, five hundred thousand (7,500,000) (the
“Registrable Number”). Upon the issuance of Additional Preferred Shares or if at
any time the number of Common Shares issuable upon conversion or, if larger,
redemption of, all issued and outstanding Series D Preferred Shares plus the
number of shares potentially issuable as dividends for the following five years
exceeds the number of Common Shares registered at that time pursuant to a
Registration Statement (a “Registration Deficiency”), (I) the Registrable Number
shall increase (up to a maximum of fifteen million, seven hundred twenty-four
thousand, three hundred and six (15,724,306)) to equal (x) in the case of an
issuance of Additional Preferred Shares, the sum of the Registrable Number in
effect immediately before such increase plus a good faith estimate of the
maximum number of shares of Common Stock potentially issuable with respect to
such Additional Preferred Shares as payment of future dividends and pursuant to
conversion or redemption assuming (i) a 3-month LIBOR rate as of a date within
five (5) Business Days of such issuance, (ii) the Prevailing Market Price (as
defined in the Certificate of Rights and Preferences and Subsequent Certificates
of Rights and Preferences) as of a date within five (5) Business Days of such
issuance, (iii) seven years of

 



--------------------------------------------------------------------------------



 



dividends, and (iv) Section 6(b) does not apply or (y) in the case of a
Registration Deficiency, the sum of the number of Common Shares registered
pursuant to a Registration Statement plus a good faith estimate of the
Registration Deficiency assuming (i) a 3-month LIBOR rate as of a date within
five (5) Business Days of such Registration Deficiency, (ii) the Prevailing
Market Price as of a date within five (5) Business Days of such Registration
Deficiency, (iii) seven years of dividends, and (iv) Section 6(b) does not
apply, and (II) the Company shall, at its own expense and as promptly as
practicable after (and in no event later than fifteen (15) Business Days after
and excluding) each Subsequent Closing Date, file a registration statement or,
if permitted by the rules and regulations of the SEC, file a supplement to the
prospectus contained in the Initial Registration Statement (each such
registration statement or prospectus supplement, together with all amendments
and supplements thereto and any replacement registration statement with respect
thereto or with respect to the Common Shares covered thereby, a “Later Issuance
Registration Statement”)) covering the resale of the new Registrable Number (as
described in subsection (I) above) of shares of Common Stock, containing a
prospectus that includes shares of Common Stock that may have been previously
registered on an earlier Registration Statement pursuant to Rule 429 under the
Securities Act; provided, however, that if the Company is unable to file a Later
Issuance Registration Statement on or before the fifteenth Business Day after
and excluding a Subsequent Closing Date solely due to the Company’s inability to
satisfy the conditions set forth in subsection (c)(2) or (c)(3) of Rule 3-01
under Regulation S-X (which inability is not the result of the Company’s failure
to timely file when due any document or report with the SEC, including any
annual report on Form 10-K or quarterly report on Form 10-Q), then the Company
shall be permitted to file such Later Issuance Registration Statement as
promptly as practicable after the Company is able to comply with the
requirements of Rule 3-01 of Regulation S-X (but in no event later than
seventy-five (75) days after the end of the fiscal year of the Company ended
most recently before such Subsequent Closing Date).”

      1.2 The parties agree to delete the introductory language in Section 5(h)
of the Original Agreement and replace them with the following:

“In addition to any other remedies available to Fletcher under this Agreement or
at law or equity, if any Registration Statement has not been declared effective
by the Required Registration Date or such Registration Statement is not
available with respect to all Covered Securities (regardless of whether the
Registrable Number is then registered) at any time on or after the Required
Registration Date (except during a Blackout Period permitted under Section 5(f))
the Company shall cause to be wire transferred to an account specified by
Fletcher on the last Business Day of each month an amount, in immediately
available United States funds, equal to:”

      2. Original Agreement Continues. Other than as amended by this Amendment,
the Original Agreement shall continue in full force and effect.

 



--------------------------------------------------------------------------------



 



      3. Miscellaneous. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York. The parties may
execute and deliver this Amendment as a single document or in any number of
counterparts, manually, by facsimile or by other electronic means, including
contemporaneous xerographic or electronic reproduction by each party’s
respective attorneys. Each counterpart shall be an original, but a single
document or all counterparts together shall constitute one instrument that shall
be the agreement.

      IN WITNESS WHEREOF, the parties hereto have executed this Amendment
effective as of the day and year first written above.

            INPUT/OUTPUT, INC.
      By:   /s/ J. MICHAEL KIRKSEY     Name:   J. Michael Kirksey      Title:  
EVP & CFO     

            FLETCHER INTERNATIONAL, LTD.,
      By:   /s/ PETER ZAYFERT     Name:   Peter Zayfert      Title:   Authorized
Signatory     

                  By:   /s/ PATRICK HUVANE     Name:   Patrick Huvane     
Title:   Authorized Signatory     

 